      Case 6:14-cr-06183-EAW-JWF Document 59 Filed 06/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                       DECISION AND ORDER

EDWIN T. MURRAY, JR.,                                  6:14-CR-06183 EAW

                     Defendant.


I.     INTRODUCTION

       Pending before the Court is a pro se motion filed by defendant Edwin T. Murray,

Jr. (hereinafter “Defendant”) for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (Dkt. 55). For the reasons set forth below, Defendant’s motion is denied.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       On December 2, 2014, Defendant was charged by an Indictment returned by a grand

jury with four counts: (1) possession of cocaine with intent to distribute in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(C); (2) use of premises to manufacture, distribute, and use a

controlled substance in violation of 21 U.S.C. § 856(a)(1); (3) possession of a firearm in

furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (4)

armed career criminal in possession of firearms and ammunition in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e). (Dkt. 10). On March 22, 2016, Defendant appeared before the

undersigned and pleaded guilty pursuant to a plea agreement to Counts 1 and 3 of the

Indictment. (Dkt. 41; Dkt. 42). The plea agreement was entered into pursuant to Federal

Rule of Criminal Procedure 11(c)(1)(C) and contemplated an aggregate sentencing range


                                            -1-
      Case 6:14-cr-06183-EAW-JWF Document 59 Filed 06/02/20 Page 2 of 5




of 75 to 81 months in prison. (Dkt. 42 at ¶ 16). On September 23, 2016, the undersigned

accepted the plea agreement and sentenced Defendant to 75 months in prison, to be

followed by five years of supervised release. (Dkt. 52; Dkt. 53). Defendant is currently

housed at United States Penitentiary Canaan (“USP Canaan”) in Waymart, Pennsylvania,

and he is scheduled to be released on May 9, 2021, see Find an Inmate,

https://www.bop.gov/inmateloc/ (last visited June 1, 2020), although he may be eligible

for placement in a halfway house in February 2021 (see Dkt. 57 at 2).

       On May 7, 2020, Defendant filed the pending motion for compassionate release.

(Dkt. 55). Defendant contends that his request for release is justified by, among other

reasons: the COVID-19 pandemic 1 and his medical history, which includes “diabetes, high

blood pressure, hypertension, bulging disc of the lower spine area, disablement from a prior

motor vehicle accident which has left him walking with a cane and the very real possibility

of someday soon being confined to a wheel chair.” (Id. at 1). Defendant is almost 56 years

old (Dkt. 54 at 2), and the medical conditions he cites appear to be confirmed by medical

records attached to Defendant’s motion (Dkt. 55 at 5-7).

       The Government filed is response in opposition on May 21, 2020. (Dkt. 57). The

Government contends that Defendant has failed to establish extraordinary and compelling

reasons for a reduction in his sentence, and it cites to the lack of any current positive


1
       On March 13, 2020, President Trump declared a National Emergency concerning
COVID-19. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to
the World Health Organization’s website, as of June 1, 2020, there were 6,057,853
confirmed cases of COVID-19 worldwide, with 371,166 confirmed deaths. See
Coronavirus (COVID-19), World Health Org., https://covid19.who.int/ (last visited June
1, 2020).
                                           -2-
       Case 6:14-cr-06183-EAW-JWF Document 59 Filed 06/02/20 Page 3 of 5




COVID-19 cases at USP Canaan. (See id. at 9). The Government also argues that

consideration of the factors set forth at 18 U.S.C. § 3553(a) mandates against Defendant’s

motion, citing to his extensive criminal history with multiple prior felony convictions. (Id.

at 10-12).

       The United States Probation Office (“USPO”) also submitted a memorandum to the

Court on May 21, 2020, in connection with Defendant’s motion. (Dkt. 58).

III.   LEGAL STANDARD AND ANALYSIS

       “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, __ F. Supp. 3d __, No. 02 CR 743-07 (CM),

2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020). The compassionate release statute, as

amended by the First Step Act, is such a statutory exception, and provides as follows:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons
       to bring a motion on the defendant’s behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the defendant’s facility, whichever
       is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant
       such a reduction . . . and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). Relief is appropriate pursuant to § 3582(c)(1)(A) when the

following conditions are met: (1) the exhaustion requirement of the statute is satisfied;

(2) extraordinary and compelling reasons warrant a reduction of the prison sentence; (3) the

factors set forth at 18 U.S.C. § 3553(a) support modification of the prison term; and (4) the

                                            -3-
      Case 6:14-cr-06183-EAW-JWF Document 59 Filed 06/02/20 Page 4 of 5




reduction in the prison sentence is consistent with the Sentencing Commission’s policy

statements.

       The Government does not oppose Defendant’s application on exhaustion grounds,

as he has filed a request with the Warden at USP Canaan for release and more than 30 days

have elapsed since the Warden’s receipt of that request (which was denied). (Dkt. 57 at

3); see also United States v. Wen, __ F. Supp. 3d __, No. 6:17-CR-06173 EAW, 2020 WL

1845104, at *4-5 (W.D.N.Y. Apr. 13, 2020) (as a claim-processing rule, § 3582(c)(1)(A)’s

exhaustion requirement is not jurisdictional and thus subject to the doctrines of waiver and

equitable estoppel). Thus, the exhaustion requirements of the statute do not operate to bar

the Court’s consideration of the motion.

       However, the Court agrees with the Government that Defendant has failed to

establish extraordinary and compelling reasons justifying the grant of his motion, and

furthermore, the § 3553(a) factors counsel against granting Defendant’s motion. While

Defendant’s medical conditions appear serious and present a heightened risk for serious

illness from COVID-19, see Frequently Asked Questions: Higher Risk, Ctrs. for Disease

Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/faq.html#Higher-Risk

(last visited June 1, 2020), there has been nothing presented to the Court suggesting that

USP Canaan is not adequately addressing those medical conditions in the face of the

COVID-19 pandemic. Indeed, unlike some other BOP facilities, USP Canaan appears to

have successfully thwarted the spread of the virus within its walls, at least up to this point

in time, with one positive inmate case and four positive cases among the staff, all of whom



                                            -4-
      Case 6:14-cr-06183-EAW-JWF Document 59 Filed 06/02/20 Page 5 of 5




have recovered. (Dkt. 57 at 9); see COVID-19: Coronavirus, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited June 1, 2020). 2

         Moreover, given Defendant’s criminal history and the dangerous nature of his

underlying offenses of conviction, the Court agrees with the Government that consideration

of the factors set forth at 18 U.S.C. § 3553(a) counsel against granting Defendant’s

requested relief. See United States v. Ebbers, No. (S4) 02-CR-1144-3 (VEC), __ F. Supp.

3d __, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (“The Court thus finds that, in

considering the section 3553(a) factors, it should assess whether those factors outweigh the

‘extraordinary and compelling reasons’ warranting compassionate release, particularly

whether compassionate release would undermine the goals of the original sentence.”).

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) (Dkt. 55) is denied.

         SO ORDERED.
                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge
Dated:         June 2, 2020
               Rochester, New York

2
       In other motions filed before the undersigned, questions have been raised about the
accuracy of the statistics reported on the BOP website, and those questions may be well-
founded. The BOP’s publicly-reported statistics for USP Canaan suggest that no inmate
has tested positive for the virus, see COVID-19: Coronavirus, Federal Bureau of Prisons,
supra, whereas to its credit the Government disclosed in response to Defendant’s motion
that one inmate tested positive for the virus, although he has since recovered (Dkt. 57 at 9).
Nonetheless, even with those discrepancies, and even given the Government’s
acknowledgement that the facility is only testing symptomatic individuals, the record
before the Court still supports the conclusion that USP Canaan appears to be successfully
preventing the spread of the virus among its inmate population.
                                            -5-
